DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 31-50 are pending and have been examined on the merits.

Priority
The instant application is a continuation of Application No. 15/946099 filed on 4/05/2018. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/01/2021 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Claim Objections
Claim 31 is objected to because of the following informality: there are two colons in one sentence. It is recommended that the second colon in line 7 and comma in line 8 be removed. Moreover, it is recommended that “(i) the obtained” be added before “CD3+ cells” in line 8 and “(ii)” before “circulating factors” in line 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,881,692. 
The U.S. patent is directed to a cellular product for establishing mixed chimerism in a solid organ transplant recipient. Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosed cellular product comprises (a) CD34+ cells derived from an apheresis product that is column purified, (b) CD3+ cells in an amount greater than 1×105 CD3+ cells/kg recipient weight obtained from a non-column purified portion of the apheresis product, and (c) circulating factors from blood of a donor of the apheresis product. In some aspects, the apheresis product is obtained from a solid organ transplant donor of HLA type that is either matched or mismatched to recipient’s HLA type. These limitations indicate that the apheresis product is received from a solid organ transplant donor, divided into two portions, one of which is column purified before combining it with the other portion.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,842,821. 
US 10,842,821 is drawn to a method for manufacturing a cellular product for establishing mixed chimerism in a recipient of a solid organ transplant from a donor. The method comprises: (i) receiving at least one apheresis product comprising CD34+ cells and CD3+ cells obtained from a donor at least one day after the donor has donated the solid organ; and (ii) manufacturing the cellular product comprising CD34+ cells and CD3+ cells from the apheresis product. In an embodiment, the manufacturing step is specified to comprise purifying a first portion of the at least one apheresis product to obtain an enriched amount of CD34+ cells and retaining a second portion of the sample comprising CD3+ cells, which can then be followed by mixing the enriched amount of CD34+ cells with the second portion of the sample comprising CD3+ cells.

Claims 31-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-41 of co-pending Application No. 17/072128.
The co-pending application discloses a method for establishing mixed chimerism in a recipient of a solid organ transplant from a donor by administering at least one cellular product to a recipient of a solid organ transplant after the recipient has already undergone a solid organ transplant procedure. In some embodiments, the at least one cellular product is defined as comprising >5x105 CD34+ cells/kg recipient weight and >1x105 CD3+ cells/kg recipient weight, wherein said CD34+ cells and CD34+ cells can be HLA-matched or HLA-mismatched to the solid organ transplant recipient. In another embodiment, the at least one cellular product can also comprise at least one cryoprotectant selected from the group consisting of dimethyl sulfoxide and dextran.
Although the claims at issue are not identical, they are not patentably distinct from each other because the method further comprises manufacturing the at least one cellular product from at least one apheresis product by (i) purifying the first portion of the at least one apheresis product to obtain an enriched amount of CD34+ cells and (ii) retaining a second portion of the sample containing CD3+ cells. The obtained enriched CD34+ cells can then be mixed with the retained second portion containing CD3+ cells.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651